DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Allowability Notice is in response to the Amendment filed July 11, 2022 which was filed in response to the Non-final Office Action of April 11, 2022.
A telephone interview was conducted on August 2, 2022 regarding the Amendment filed July 11, 2022.  See Interview Summary accompanying this notice.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2022 was filed after the mailing date of the Non-final Office Action on April 11, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via e-mail on August 9, 2022 after the telephone interview with Attorney of Record, Mr. Kourosh Salehi, on August 2, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 1 is amended as follows:
1. (Currently Amended) An operating method for a rolling line wherein the rolling line comprises a number of roll stands for rolling a flat rolling material, the method comprising:
providing a control system operable for controlling the rolling line;
prior to the rolling of the flat rolling material in the rolling line, the control system of the rolling line receiving actual variables (I) of the flat rolling material before the rolling of the flat rolling material in the rolling line and receiving target variables (Z) of the flat rolling material after the rolling of the flat rolling material in the rolling line, where the target variables (Z) comprise a plurality of discrete characteristic variables that define a contour (K) of the flat rolling material, the discrete characteristic variables comprising at least a profile value (K1), and at least one edge value (K2, K2', K2") for a thick edge, or at least one dogbone value (K3, K3', K3") for a dogbone, or at least one edge drop value (K4, K4', K4") for an edge drop, or at least one taper value (K5) for a thickness taper;
prior to the rolling of the flat rolling material in the rolling line, the control system determining desired values (S*) for control variables (S) for the roll stands of the rolling line, based on the actual variables (I) of the flat rolling material and the target variables (Z) of the flat rolling material, in combination with a description (B) of the rolling linewhich uses a model of the rolling line
the control system determining the desired values (S*) for the control variables (S) in such a way that expected variables (E1) for the flat rolling material after the rolling of the flat rolling material in the rolling line are aligned as much as possible with the target variables (Z); [[and]]
the control system transferring the desired values (S*) to the roll stands of the rolling line, such that the flat rolling material [[is]] will be rolled in the rolling line according to the transferred desired values (S*);
rolling the flat rolling material in the rolling line using the transferred desired values (S*);
the control system capturing values of the control variables (S) [[when]] during rolling the flat rolling material;

after the rolling of the flat rolling material, the control system capturing, or determining contour (K) of the rolled material on the basis of the captured control variables (S);
after the rolling of the flat rolling material, determining at least one discrete characteristic variable (K1 to K5, K2' to K4', K2" to K4") for the rolled material from the captured or determined contour (K) of the rolled material;
the control system re-determining expected variables (E2) based on the actual variables (I) of the flat rolling material and the captured control variables (S) by using the model of the rolling line for the flat rolling material;
the control system comparing the re-determined expected variables (E2) with the at least one discrete characteristic variable (K1 to K5, K2' to K4', K2" to K4") defining the captured or determined contour of the rolled material; and
the control system correcting the model of the rolling line on the basis of the comparison.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The 35 U.S.C. 102(a)(1) rejection of Claims 1, 4 and 7-10 as being anticipated by U.S. Pat. App. Pub. No. US 2005/0125091 A1 by Reinschke et al. (hereinafter REINSCHKE) is withdrawn in view of the Examiner’s Amendment made above after Applicant’s approval.  Claim 1 has been amended to clarify the method claimed makes changes to the model of the rolling line from one rolling operation to the next, whereas REINSCHKE merely makes adjustments to rolling parameters during a rolling operation.  U.S. Pat. App. Pub. No. US 2009/0249849 by Martin et al., cited in the 35 U.S.C. 103 rejection of Claims 5 and 6 does not cure this difference between what is claimed in Claim 1 and what is disclosed by REINSCHKE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725